720 So. 2d 269 (1998)
Scott A. BURNSIDE, Petitioner,
v.
STATE of Florida, Respondent.
No. 98-1655.
District Court of Appeal of Florida, Fifth District.
October 2, 1998.
Scott A. Burnside, Raiford, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Belle B. Turner, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
Scott A. Burnside petitions for a writ of habeas corpus seeking a belated appeal because his privately retained attorney failed to file an initial brief. Appellate counsel's failure to file an initial brief is clearly below the norm of professionally acceptable performance. See P.M.W. v. State, 678 So. 2d 484 (Fla. 5th DCA 1996); Rooney v. State, 632 So. 2d 212 (Fla. 5th DCA 1994). We grant the petition, reinstate Burnside's appeal in this court's case number 97-2884 and relinquish jurisdiction to the trial court for a period of 30 days to appoint substitute appellate counsel. The newly appointed counsel shall have 30 days from the date of appointment by the trial court to file appellant's initial brief.
WRIT ISSUED; REMANDED.
GRIFFIN, C.J., and W. SHARP and PETERSON, JJ., concur.